DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
 

Application Status
The Amendments and Remarks filed 28 April 2022 in response to the Office Action of 28 January 2022 are acknowledged and have been entered. Claims 16 and 17 are cancelled.  Claim 20 is newly added.  Claims 1-11 and 18-20 are currently pending.  Claims 8-11, 18, and 19 remain withdrawn for being drawn to a non-elected invention.  Claims 1-7 and 20 are under examination on the merits.

	

Withdrawn Claim Rejections - 35 USC § 112

The rejection of claims 16 and 17 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s cancellation of claims 16 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore et al. 2014 Nucleic Acids Research, vol. 43, doi: 10.1093/nar/gku1326, pgs. 1-7, of record) in view of van Gaal (van Gaal et al. 2006. Pharmaceutical Research, Vol. 23, No. 6, of record).  This rejection is maintained.
Regarding claim 1, 2, and 5 Moore teaches a method of inactivating a polynucleotide (which includes a target gene and all components of the delivery vehicle) in order to control gene delivery via vector-based systems [abstract].  Moore teaches a method to control the copies of a gene product delivered (non-naturally occurring polypeptide) in host human cells by delivering (contacting said host cell) Cas9 guided by a custom RNA sequence (gRNA) [abstract and pg. 1, para 1]. Moore teaches that the gRNA directs binding of Cas9 to the target, i.e., polynucleotide [pg. 1, para 1]. Moore teaches that Cas9 cleaves the delivery vector at strategically placed targets thereby inactivating a co-expressed gene of interest [abstract].  Moore teaches the degradation of mKate2 using a Cas9–gRNA complex that recognizes a specific sequence in the open reading frame (ORF) of mKate2 [pg. 1, col. 2, para. 1; Fig. 1].  Moore teaches that CRISPR Cas9 systems have the potential to build complex gene regulatory modules where the delivery vehicle is used in synthetic architectures and for controlled therapeutic gene delivery [see ‘Discussion’, last sentence]. Moore teaches a CRISPR-based self-cleaving delivery mechanism (targeting polynucleotide) that comprises Cas9 and a gRNA that comprises a sequence that hybridizes to a target sequence of interest in mKate2 (inactivating sequence) [Fig. 1, pg. 6, col. 1, para 2].  Moore additionally teaches that multiple, strategically located targets can also be introduced into the delivery vehicle upon which a gRNA can bind [Fig. 1, pg. 6, col. 1, para 2].  Moore teaches that this polynucleotide is a ‘self-destructing message,’ in the form of plasmid DNA wherein the protein Cas9 in complex with the gRNA returns to the plasmid and creates DSB effectively disrupting its function and destroying the delivery mechanism, rendering it unrecoverable (i.e., inactivated) [Fig. 1, pg. 6, col. 1, para 2].  
Although Moore teaches that the method has the potential to be used to control therapeutic gene delivery, the target polynucleotide of Moore is not a therapeutic gene.  Therefore Moore does not teach inactivation of a therapeutic polynucleotide.
van Gaal teaches strategies that have been explored to improve the level and duration of transgene expression, to increase control over expression, or to restrict transgene expression to specific cell types or tissues for the improvement of nonviral gene therapy [abstract]. van Gaal teaches the use of the Cre/loxP system to delete DNA sequences within plasmid vectors on command when only temporary protein production from a therapeutic gene (i.e., therapeutic polynucleotide) is required [pg. 1069, col. 1, para 2-3].  van Gaal teaches that this system requires that the therapeutic gene is expressed from a plasmid in which it is flanked by loxP sites so that its expression could be terminated by administration of a plasmid encoding Cre [pg. 1069, col. 1, para 2-3]. van Gaal teaches that Cre is a recombinase derived from E. coli phage P1 that excises DNA fragments flanked by loxP sites [pg. 1069, col. 1, para 2-3]. van Gaal teaches that, as it is rather difficult to deliver plasmid encoding Cre recombinase to all cells expressing the therapeutic gene, it is very likely that this system will generate only partial shutdown of therapeutic gene expression [pg. 1069, col. 1, para 2-3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Moore by substituting the target polynucleotide of mKate2 for the therapeutic gene of van Gaal thereby creating a therapeutic polynucleotide.  Both Moore and van Gaal teach inactivation of a polynucleotide for controlling gene expression. One of ordinary skill would be motivated to make the modification for the advantage of inactivating a therapeutic polynucleotide for controlling therapeutic gene delivery, i.e., controlling the expression of the therapeutic gene, when only temporary protein production is required. Moore teaches that the targeting polynucleotide comprises an inactivation sequence leading to degradation of the polynucleotide (including the gRNA).  Additionally, it would be further obvious to a skilled artisan that the inactivation sequence could be positioned anywhere in the targeting polynucleotide (i.e. near or at the gRNA) such that cleavage by the endonuclease cleaves the gRNA and abolishes expression of the gRNA given Moore’s teaching that multiple, strategically located targets can also be introduced into the polynucleotide upon which a gRNA can bind.  
Regarding claim 3, Moore teaches the use of two gRNAs (T1 gRNA and T2 gRNA) which hybridized to two regions of the polynucleotide [pg. 2, col. 2, last paragraph; Supplementary Tables S3 and S4].
Regarding claim 6, Moore teaches the Cas9–gRNA complex recognizes a specific sequence in the open reading frame (ORF) of mKate2, it will cleave the vector and thus inhibit the protein production, triggering the vector degradation (i.e., removal of the vector/polynucleotide) [pg. 1, col. 2, para 1]. Moore teaches that, in this case, the outcome in a single-cell will be the disruption of the delivery vehicle and the gradual degradation of the products [pg. 1, col. 2, para 1].
Regarding claim 7, Moore teaches that the combined therapeutic polynucleotide contains a Cas9 sequence, a Thosea asigna peptide sequence and a CMV promoter sequence which comprises sequences from bacteria and viruses which are at least two species different from the species of the host cell, human [Fig. 2].

Claim 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore et al. 2014 Nucleic Acids Research, vol. 43, doi: 10.1093/nar/gku1326, pgs. 1-7, of record) and van Gaal (van Gaal et al. 2006. Pharmaceutical Research, Vol. 23, No. 6, of record) as applied to claim 1-3, and 5-7, and further in view of Kabadi (Kabadi et al. Nucleic Acids Research, 2014, Vol. 42, No. 19, pg. 2-11, of record).  This rejection is maintained for claim 4.
Moore and van Gaal teach and suggest inactivation of a therapeutic polypeptide as applied to claim 1-3, and 5-7, and similarly apply to claims 4 and 20.
Regarding claim 4, Moore and van Gaal do not teach the inactivation of a multitude of therapeutic polynucleotides.  Regarding claim 20, Moore and van Gaal do not teach second target sequence non-identical to the first target sequence and a helper polynucleotide.
Moore teaches that the methodology disclosed complements current tools to produce ‘genetic switches’ in synthetic architectures [see ‘Discussion’, last paragraph].  Moore additionally teaches the construction of multiple gRNAs [pg. 2, col. 2, last paragraph] and the introduction of multiple, strategically located targets in the polynucleotide for inactivation [see ‘Discussion’, first paragraph].  
Kabadi teaches the use of Cas9 and multiple sgRNAs to mediate multiplex genome editing by targeting multiple target sites on distinct genes [abstract; Fig. 3].  Kabadi teaches that the CRISPR/Cas9 system can facilitate multiplex genome editing by encoding the Cas9 variant and each sgRNA on independent plasmids that are mixed for co-transfection.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Moore and van Gaal where multiple target sequences are targets thereby inactivating a multitude of therapeutic polynucleotides.  One of ordinary skill would be motivated to make the motivation given the teachings of Moore, van Gaal, and Kabadi where one skilled artisan would construct multiple gRNAs, and/or introduce targets into multiple polynucleotides for the advantage of mediating multiplex genome editing of distinct genes and degradation of multiple polynucleotides.  This modification amounts to a combination of prior art according to known methods to yield predictable results.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Moore and van Gaal with a helper polynucleotide that comprises Cas9 and/or a gRNA for the advantage of facilitating multiplex genome editing. 

Response to Arguments
Applicant argue that Moore does not teach direct inactivation of a therapeutic gene.  Applicant argues that van Gaal provides no teaching or suggestion that a method inducing at least one double-strand break can be successfully achieved.  Applicants arguments have been considered and found unpersuasive as applicants are not taking into consideration of the combined teachings of Moore and van Gaal.  It is the combination of Moore and van Gaal who teach and suggest with a reasonable expectation of success the direct inactivation of a therapeutic gene by inducing a double-strand break as discussed in the rejection above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Moore simply provides no teaching that a short-term activity of a CRISPR system may be used to modify a therapeutic gene.  Applicants arguments have been considered and are found unpersuasive as applicant’s arguments do not address the merits of the rejection.  Additionally, the claims are not limited to a short-term activity of a CRISPR system.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of short-term CRISPR activity to modify a therapeutic gene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                          
                                                                                                                                                                              
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639